NONPRECEDENTIAL DISPOSITION
              To be cited only in accordance with Fed. R. App. P. 32.1



           United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                             Argued January 24, 2007
                             Decided February 13, 2007

                                       Before

                  Hon. KENNETH F. RIPPLE, Circuit Judge

                  Hon. ILANA DIAMOND ROVNER, Circuit Judge

                  Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 06-3286

UNITED STATES OF AMERICA,                        Appeal from the United States District
    Plaintiff-Appellee,                          Court for the Western District of
                                                 Wisconsin
      v.
                                                 No. 06-CR-0016-C-01
LAMOUNT WILLIAMS,
    Defendant-Appellant.                         Barbara B. Crabb,
                                                 Chief Judge.


                                     ORDER

      Lamount Williams challenges his 123-month prison sentence for possessing
cocaine base with intent to distribute, 21 U.S.C. § 841(a)(1), and for possessing a
firearm in connection with a drug trafficking crime, 18 U.S.C. § 924(c). On appeal
he argues that the district court failed to adequately address his objection to the
sentencing guidelines’ treatment of one gram of crack as equivalent to 100 grams of
powder cocaine. He further contends that the 100-to-1 ratio renders his sentence
unreasonable and unconstitutional. We affirm.

       On January 3, 2006, police officers in Madison, Wisconsin, responded to a 911
call reporting an attempted armed robbery. Williams was at the scene and fled
No. 06-3286                                                                    Page 2

when the police arrived, but he was apprehended. Police found a loaded .22-caliber
handgun and 3.09 grams of crack in his pants pocket.

       Williams entered into a written plea agreement, in which he admitted to
possessing cocaine base with intent to distribute in violation of § 841(a)(1); the
advisory guidelines range was 63 to 78 months’ imprisonment for that offense. See
U.S.S.G. § 2D1.1(c)(9). Williams also pleaded guilty to possessing a firearm in
connection with a drug trafficking crime, for which a minimum five-year
consecutive term was mandated by statute. See 18 U.S.C. §§ 924(c)(1)(A)(i),
(c)(1)(D)(ii); U.S.S.G. § 2K2.4(b).

       At sentencing Williams did not dispute the guidelines calculation on the
distribution count, and he conceded that he was subject to the five-year consecutive
term for the firearm count. Instead he argued that a prison sentence within the
guidelines range would be “too draconian” given the relatively small quantity of
crack he possessed; that 18 U.S.C. § 3553(a) justified a lower sentence in his case
because he was “born into poverty,” had limited contact with his father growing up,
and was the father of two children with a third on the way; and that being
sentenced to “an additional 40 plus months” because his offense involved crack
rather than powder cocaine was unreasonable per se and unconstitutional.

      The district court rejected Williams’s arguments. Relying on the guidelines
as advisory and the § 3553(a) factors—-including Williams’s age, his extensive
criminal history, and the threat he posed to the community—-the district court
sentenced Williams to the lowest possible sentence within the guidelines range: 123
months.

       Williams argues that the district court failed to properly consider and resolve
his sentencing arguments. First, he contends that the district court—-which did
not explicitly address his argument concerning the 100-to-1 ratio—-was required to
“exercise its discretion by making findings and a ruling” on that issue. Williams,
however, argues from the flawed premise that the district court had any discretion
to exercise; district courts are obligated to implement the 100-to-1 ratio, see, e.g.,
United States v. Miller, 450 F.3d 270, 275-76 (7th Cir. 2006), and had the district
court accepted Williams’s invitation to reduce or ignore the ratio, it would have
committed reversible error, see United States v. Jointer, 457 F.3d 682, 687 (7th Cir.
2006); Miller, 450 F.3d at 276. Moreover, the district court’s failure to directly
respond to Williams’s arguments concerning the ratio was not error; sentencing
judges can and should pass over in silence clearly frivolous arguments. See United
States v. Gama-Gonzalez, 469 F.3d 1109, 1111 (7th Cir. 2006); United States v.
Cunningham, 429 F.3d 673, 678 (7th Cir. 2005).

      Second, Williams raises a confusing argument that he must receive a
sentence below the guidelines range because § 3553(a) mandates a sentence that is
No. 06-3286                                                                    Page 3

“sufficient, but not greater than necessary.” To the extent that Williams argues
that any sentence that rests on the 100-to-1 ratio is “greater than necessary,” the
argument fails for reasons already discussed. He also appears to argue that his
sentence was unreasonable because the district court’s consideration of the
§ 3553(a) factors was “rote,” but this is incorrect. The district court need not
explicitly discuss all of the § 3553(a) factors, but it must show that it has
meaningfully considered them, United States v. Williams, 425 F.3d 478, 480 (7th
Cir. 2005), cert. denied, 126 S.Ct. 1182 (2006), and it must articulate the factors
that determined the sentence chosen, United States v. Dean, 414 F.3d 725, 729 (7th
Cir. 2005). The district court did this when sentencing Williams; it considered his
age, background, criminal history, and family situation, and it cited his ten-year
history of carrying guns and dealing drugs and the threat he posed to the
community as reasons for its refusal to impose a below-guidelines sentence.
Williams advanced no compelling justification for a lower sentence, and the district
court’s refusal to impose one was not unreasonable.

      Finally, Williams’s argument that his sentence is unconstitutional because
the 100-to-1 ratio violates the constitutional guarantees of due process and equal
protection is foreclosed by this court’s longstanding precedent. See Miller, 450 F.3d
at 275; United States v. Jones, 54 F.3d 1285, 1293-94 (7th Cir. 1995); United States
v. Chandler, 996 F.2d 917, 919 (7th Cir. 1993); United States v. Lawrence, 951 F.2d
751, 754-56 (7th Cir. 1991).

      AFFIRMED.